Case 1:17-cv-04869-FB-LB Document 138-3 Filed 10/22/19 Page 1 of 15 PageID #: 7873




                                EXHIBIT C
Case 1:17-cv-04869-FB-LB Document 138-3 Filed 10/22/19 Page 2 of 15 PageID #: 7874




                              EXHIBIT C-1
      Case 1:17-cv-04869-FB-LB Document 138-3 Filed 10/22/19 Page 3 of 15 PageID #: 7875


shawn@shearerlaw.pro

From:                                            DiLorenzo, Louis <dilorel@bsk.com>
Sent:                                            Friday, September 13, 2019 9:44 AM
To:                                              Mike_Innelli@nyed.uscourts.gov
Cc:                                              Eidelman, Gary B. (Gary.Eidelman@saul.com); Cooper, Gillian A.
                                                 (Gillian.Cooper@saul.com); Cianfichi, Michael P. (michael.cianfichi@saul.com); 'McCreary,
                                                 Lynn (Brookfield)'; 'Rosman, Adam (Non-Employee)' (adam.rosman@fiserv.com); Shawn
                                                 Shearer; david@zeitlinlawfirm.com
Subject:                                         Letter Request to Judge Block
Attachments:                                     9.13.19 Letter to Judge Block .pdf



Mr. Innelli,
         Attached is a letter to Judge Block. I am requesting that you please see that is sent or delivered to him. Thank
you for your assistance.

Louis P. DiLorenzo
Managing Member - New York City Office
Chair, Labor & Employment, Employee Benefits
& Immigration Practice Group
646.253.2315 Direct
646.253.2300 Alt
646.253.2301 Fax
646.207.1997 Cell
ldilorenzo@bsk.com




600 Third Avenue 22nd floor, New York, NY 10016-1915
This email is ONLY for the person(s) named in the message header. Unless otherwise indicated, it contains information that is confidential, privileged or exempt from
disclosure under applicable law. If you have received it in error, please notify the sender of the error and delete the message.




                                                                                       1
Case 1:17-cv-04869-FB-LB Document 138-3 Filed 10/22/19 Page 4 of 15 PageID #: 7876




                                                         600 Third Avenue, 22nd Floor | New York, NY 10016-1915 | bsk.com

                                                                                                   LOUIS P. DILORENZO
                                                                                                        Dilorel@bsk.com
                                                                                                        P: 646.253.2315
                                                                                                        F: 646.253.2301


  September 13, 2019

  VIA ELECTRONIC MAIL

  Honorable Frederic Block, U.S.D.J.
  U. S. District Court for the Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

                    Re:      Steven B. Barger v. First Data Corporation et al.
                             Civil Case No. 1:17-cv-4869

  Dear Judge Block:

          Defendants are writing to alert the Court to a recent issue. Messrs. Shearer and Barger
  have leveled serious allegations of misconduct against attorneys Gary Eidelman and Adam
  Rosman, both of whom take their obligations as officers of the Court seriously. We wish to raise
  this important issue with you to rebut the allegations and to ensure these spurious allegations are
  not raised before the jury. Defendants are eager to try this case on Monday, September 16, 2019,
  and do not wish to disturb this schedule. We respectfully request that Mr. Shearer be precluded
  from raising any of the defamatory issues in court.

          On September 11, 2019, Mr. Shearer, counsel for Plaintiff Barger, sent Mr. Eidelman the
  attached letter accusing Mr. Eidelman and Mr. Rosman, the former General Counsel of
  Defendant First Data Corporation (who is currently retained by Fiserv as a senior advisor), of
  engaging in criminal and/or unethical activity, specifically of improper contact with Ed Labry,
  the former CEO of First Data, in violation of federal criminal law, 18 U.S.C. § 1512(b)
  (Tampering with a witness, victim or informant), and several New York Rules of Professional
  Conduct: 3.3(b) (Conduct Before a Tribunal), 3.4(a) (Fairness to Opposing Party and Counsel),
  4.1, (Truthfulness in Statements to Others) and 4.2 (Communications with Persons Represented
  by Counsel).1

          In his letter to Mr. Eidelman, Mr. Shearer notably provides no specific details as to what
  actions of Mr. Eidelman or Mr. Rosman constitute intimidation or threats that give rise to the
  felony of witness tampering under federal law or that violate the New York Rules of Professional
  Conduct. As demonstrated below, Mr. Shearer’s allegations of criminal conduct are baseless and
  are an attempt to impugn the character and reputations of Mr. Eidelman and Mr. Rosman.


  1
   This is not the first time that Mr. Shearer has accused opposing counsel of engaging in criminal activity. See ECF
  74, 80.
  24876626.1
  24876626.2
                                                                                                        134875.3 9/13/2019
Case 1:17-cv-04869-FB-LB Document 138-3 Filed 10/22/19 Page 5 of 15 PageID #: 7877
  Honorable Frederic Block, U.S.D.J.
  September 13, 2019
  Page 2

          By way of background, Mr. Labry is the former CEO of First Data Corporation. He
  currently resides in California and until recently was a consultant to First Data. Mr. Labry has
  entered into an agreement which contains a cooperation provision in which he agreed to assist
  First Data in defending matters brought against the Company. Mr. Labry is listed as one of
  Plaintiff’s witnesses, but he is not a represented party in this matter.

         On August 29, 2019, Mr. Eidelman, Mr. Rosman, and Lynn McCreary, the Chief Legal
  Officer of Fiserv had a telephone conversation with Mr. Shearer during which Mr. Shearer made
  statements regarding Mr. Labry to the effect that “Ed Labry is ready to testify at trial,” “he is
  going to make it a huge pissing contest” and “Ed is excited to testify against Frank
  [Bisignano].”2

           Following that call, Mr. Rosman called Mr. Labry in California to inquire if Mr. Labry
  was planning to travel to New York to testify on behalf of Mr. Barger in his case against First
  Data. After exchanging pleasantries, Mr. Rosman advised Mr. Labry that Mr. Barger’s case had
  not settled and was scheduled for trial beginning on September 16, 2019. Mr. Rosman told Mr.
  Labry that he understood that he was going to be a witness in the case, that he was not telling
  him not to appear as a witness, that the decision was totally his, but would appreciate knowing if
  Mr. Labry was planning to appear. Mr. Labry responded that he had not heard about the trial and
  that the last time he spoke to Mr. Barger was several months ago and that he knew the case was
  still pending. He told Mr. Rosman that he had heard nothing about the trial. He further stated that
  if he comes, he will just tell the truth about whatever is asked of him, that he thinks highly of Mr.
  Barger, that he asked Mr. Barger to come speak at his new company, that he only really knew
  him from road shows, and that he was not sure what he would talk about. Mr. Rosman thanked
  Mr. Labry for his time and emphasized again that he was not steering Mr. Labry one way or
  another but asked that he let Mr. Rosman know if he planned to attend the trial. Mr. Labry
  responded that he would. The call ended.

         On September 4, 2019, Mr. Barger wrote a letter directly to Ms. McCreary, accusing her
  of being a liar, of engaging in settlement talks in bad faith, and attempting to “ambush” him—all
  because Mr. Rosman was an announced participant on the August 29, 2019 telephone call
  referenced above, participation to which Mr. Shearer offered no objection at the time. Ms.
  McCreary did not respond to Mr. Barger’s letter.

          On September 6, 2019, counsel for the parties appeared before the Court at the scheduled
  pretrial conference during which the witness list that Mr. Barger had filed was discussed, among
  other things. Prior to the pretrial conference, I had seen the proposed witness list submitted by
  Mr. Barger and noticed Mr. Labry’s name.

          After the pretrial conference, I asked Mr. Eidelman what Mr. Labry was going to testify
  to on behalf of Mr. Barger since he had not been deposed. Mr. Eidelman told me that he planned

  2
    Although the call was originally scheduled between Ms. McCreary, Mr. Eidelman, and Mr. Shearer, Mr. Shearer
  was notified at the beginning of the call that Mr. Rosman, the former General Counsel of First Data who has been
  involved with this case since the outset, would also participate on the call. Mr. Shearer did not object to Mr. Rosman
  being on the phone nor did he end the call.

                                                                                                        134875.3 9/13/2019
Case 1:17-cv-04869-FB-LB Document 138-3 Filed 10/22/19 Page 6 of 15 PageID #: 7878
  Honorable Frederic Block, U.S.D.J.
  September 13, 2019
  Page 3

  to call Mr. Labry, First Data’s former CEO, to find out. When we arrived back at my office, Mr.
  Eidelman called Mr. Rosman on his cell phone and together they called Mr. Labry in California.
  Since we were in the same room, I could hear Mr. Eidelman’s part of the conversation.

          At the beginning of the call, Mr. Eidelman introduced himself as counsel for the
  Defendants and he told Mr. Labry that Mr. Barger had filed a witness list that included him. Mr.
  Eidelman stated that he was interested in learning what Mr. Labry planned to testify to. I heard
  Mr. Eidelman, perhaps for my benefit, repeated what Mr. Labry had told him: that he had not
  heard from Mr. Barger or his attorney about the trial and that he was not aware he was on a
  witness list for a trial in New York scheduled to begin on September 16, 2019. I heard Mr.
  Eidelman tell Mr. Labry that it was up to Mr. Labry to decide whether he would testify. I also
  heard Mr. Eidelman ask that if he decided to come to New York to testify, would he contact me
  [Mr. Eidelman] or Adam because “we would like to have a cup of coffee or grab lunch to discuss
  what you are going to say about Mr. Barger’s case.” They then said their goodbyes on a friendly
  basis. That was the extent of what I overheard in the conversation. I asked Mr. Eidelman if Mr.
  Labry would be testifying and he said, “I don’t know, but I think he will call us if he decides to
  come and testify.” At no time did I ever hear Mr. Eidelman make any threatening or intimidating
  statements to Mr. Labry.

          At the end of the conversation, there were several things clear to me: (i) Mr. Labry
  understood it was his decision to testify in the case; (ii) to avoid any confusion, he understood it
  was not the defendants who might call him; (iii) contrary to representations made by Plaintiff’s
  counsel, he had not been contacted about testifying even though the trial was five business days
  away; (iv) he was in California and understood that if he came to New York to testify, Mr.
  Eidelman and Mr. Rosman would welcome an opportunity to meet with him; and (v) he did not
  indicate whether he was coming to New York to testify.

          It was absolutely proper for Mr. Eidelman and Mr. Rosman to contact Mr. Labry in this
  matter, not just because Mr. Labry is the former CEO of Defendant First Data, not just because
  he has a cooperation provision with Defendant First Data, but also because he is an
  unrepresented third-party witness in this matter and there is no prohibition on talking to him.

          The September 11th letter to Mr. Eidelman followed another letter from Mr. Barger to
  Ms. McCreary in which he made the same allegations regarding Mr. Eidelman’s and Mr.
  Rosman’s conversations with Mr. Labry and this time he accused her, among other things, of
  “thugging.” We otherwise would have produced Mr. Barger’s letters to Ms. McCreary with this
  letter but they were ostensibly written under the guise of F.R.E. 408 and we are mindful of the
  contents of that rule. Should the Court desire, Defendants are prepared to submit for review the
  three letters Mr. Barger has sent directly to Ms. McCreary.

         Mr. Shearer’s conduct in accusing other lawyers of a crime violates NYR PC 3.4(e)
  which states that a lawyer shall not “present, participate in presenting, or threaten to present
  criminal charges solely to obtain an advantage in a civil matter.” The New York Bar Association
  Committee on Professional Ethics has opined on what constitutes an improper threat of criminal
  wrongdoing under the Professional Rules. See New York Bar Association Committee on

                                                                                         134875.3 9/13/2019
Case 1:17-cv-04869-FB-LB Document 138-3 Filed 10/22/19 Page 7 of 15 PageID #: 7879
  Honorable Frederic Block, U.S.D.J.
  September 13, 2019
  Page 4

  Professional Ethics Opinion No. 772, 2003 WL 23099784, *6 (November 14, 2003).3 The
  Committee has addressed the question of what constitutes an impermissible threat:

                    In our view, there is no universal standard to determine whether a
                    letter “threaten[s] to present criminal charges.” Such a
                    determination requires the examination of both the content and
                    context of the letter. In our view, a letter containing an
                    accusation of criminal wrongdoing likely constitutes a threat,
                    especially when coupled with a demand that the accused
                    wrongdoer remedy the civil wrong. Whether the accusation is
                    general (simply stating that the Broker’s conduct violates the
                    criminal law) or specific (stating that the Broker’s conduct violates
                    particular provisions of the criminal law), such an accusation
                    serves the undeniable purpose of coercing the accused wrongdoer.
                    We point out, moreover, that a lawyer who sends a letter
                    containing such a communication is exposed to professional
                    discipline based upon the disciplinary authorities’ interpretation of
                    the lawyer’s intent in sending the letter or statement.

           This Court should not allow Mr. Shearer to continue to accuse Defendants’ counsel of
  illegal acts in an effort to gain an advantage in this matter. As a longtime practitioner in the
  Eastern District of New York, the behavior exhibited by Mr. Shearer is something I have never
  observed in my career.4

          This case is ready for trial. To insure that our clients are not prejudiced by Mr. Shearer
  raising allegations of witness tampering before the jury, Defendants respectfully request that the
  Court prohibit Plaintiff and his counsel from making any statements or allegations at trial

  3
   Although Ethics Opinion No. 772 analyzed Disciplinary Rule 7-105(A), that rule was the predecessor to Rule
  3.4(e) and contains identical text, reading: “A lawyer shall not present, participate in presenting, or threaten to
  present criminal charges solely to obtain an advantage in a civil matter.”
  4
    In his letter, Mr. Shearer also suggests that Mr. Eidelman has somehow acted improperly by demanding that Mr.
  Shearer’s produce his order of witnesses, but not reciprocate. First, the Court will recall that Mr. Shearer’s witness
  list is comprised of the individual defendants and current or former employees of First Data. Until last evening when
  Mr. Shearer served Mr. Eidelman with subpoenas for Joseph Plumeri and Karen Whalen (witnesses that we have
  already agreed to produce without subpoena), he had not served a single trial subpoena even though the case is to
  start on Monday. Defendants’ counsel advised the Court at the initial pre-trial conference on September 6, 2019 that
  due to business commitments, the individual defendants will not be sitting at trial the entire time but offered to work
  with Mr. Shearer to arrange for them to be in Court when he wished to call them in order to avoid any delay. It was
  for this reason that Mr. Eidelman had been pressing Mr. Shearer for his order so that arrangements could be made
  for the individual defendants, along with the other witnesses, to be present and ready to testify. Defendants also have
  advised the Court, in the presence of Mr. Shearer, of their intention to examine these witnesses after Plaintiff has
  concluded his examination for efficiency. Second, with respect to Defendants providing Mr. Shearer with their list
  of witnesses and the order of their presentation, Mr. Shearer seems to forget that his client has the burden of proof in
  this case. Therefore, Defendants have not yet decided what other witnesses they may need to call. Nonetheless, Mr.
  Eidelman already has informed Mr. Shearer that if Defendants decide to call any witnesses in their case in chief
  (which will be dependent upon the evidence presented), those witnesses are likely to be Jennifer Voycheske, Kathi
  Benhardt, Matt Cagwin, and Justin Stamey. None of these witnesses reside in New York.

                                                                                                           134875.3 9/13/2019
Case 1:17-cv-04869-FB-LB Document 138-3 Filed 10/22/19 Page 8 of 15 PageID #: 7880
  Honorable Frederic Block, U.S.D.J.
  September 13, 2019
  Page 5

  relating to his unfounded allegations that either Mr. Eidelman or Mr. Rosman engaged in any
  witness tampering or conducted themselves in an unethical or unlawful manner.

         Thank you for your attention to this matter.

  Respectfully submitted,

  BOND, SCHOENECK & KING, PLLC



  Louis P. DiLorenzo
  Managing Member

  cc (via email): Shawn Shearer, Esquire
                  David Zeitlin, Esquire
                  Gary B. Eidelman, Esquire
                  Gillian A. Cooper, Esquire
                  Michael P. Cianfichi, Esquire
                  Lynn S. McCreary, Esquire
                  Adam L. Rosman, Esquire




                                                                                    134875.3 9/13/2019
Case 1:17-cv-04869-FB-LB Document 138-3 Filed 10/22/19 Page 9 of 15 PageID #: 7881

                        THE LAW OFFICE OF SHAWN SHEARER, P.C.
                                3839 McKINNEY AVENUE, SUITE 155-254
                                        DALLAS, TEXAS 75204
                                       OFFICE: (972) 803-4499
                                     SHAWN@SHEARERLAW.PRO

                                          September 11, 2019

  VIA ELECTRONIC MAIL AND CERTIFIED MAIL

         Re:     Steven Barger v. First Data Corporation et al., Civil Case No. 1:17-cv-4869
                 Improper Contact with Witness Ed Labry
  Dear Gary:

          My client, Steve Barger, contacted me yesterday and informed me that Adam Rosman
  and you recently called Ed Labry to discuss Barger v. First Data in an attempt to dissuade him
  from testifying on Plaintiff Barger’s behalf. Mr. Labry has been on Plaintiff’s witness list since
  we first exchanged Rule 26(a) disclosures in February 2018. Mr. Labry reported to my client that
  at no time prior to Fiserv/First Data merger had either you, or anyone else acting on behalf of
  First Data, ever contacted him regarding this matter.

          We are on the verge of trial commencing in five days. Phone calls across state lines in an
  attempt to either persuade, or in this case, intimidate a witness is a violation of the law and your
  ethical duties. See 18 U.S.C. §1512(b); NY RPC 3.3(b), 3.4(a), 4.1, and 4.3.

          I filed my witness list with the Court on August 30, 2019. Since then, you have
  repeatedly demanded that I provide you a written list of the specific witnesses Plaintiff will be
  calling in the order that they will be called at trial. Most recently you demanded that I produce
  such a list before the conference/hearing yesterday. I complied with your request and delivered
  my list to you yesterday, September 10, 2019, around 9:00 a.m.

           You have not reciprocally provided me a list of your witnesses that will be called. Mr.
  DiLorenzo indicated in the hearing yesterday that there will be 3 or 4 additional witnesses called
  by the defense that were not listed on my list I provided yesterday. It now is clear to me It now
  is clear to me why you have been making these demands of plaintiff while also not producing
  your list.

           You and Lynn McCreary already attempted to ambush me on our call on August 26, 2019
  with the presence of Adam Rosman on that call without letting me know that he would be
  present prior to that call. Adam Rosman’s duties at Fiserv are unclear to me at this time. The
  only thing that is clear from your representations is that Rosman is no longer acting as General
  Counsel at Fiserv. Neither you nor Rosman has indicated to me that Rosman has any ability to
  settle this matter on behalf of any of the named defendants. Rosman has not made any overtures
  to settle this matter. Rosman is not a named party. Rosman ignored his own deposition subpoena
  in this case and failed to appear for his scheduled deposition for which neither he nor you sought
  a protective order. And now, Rosman is initiating phone call, ostensibly as a lawyer and on
  behalf of at least one defendant, with the expressed purpose of Fiserv and its outside counsel
  attempting to influence and/or intimidate the testimony of Plaintiff’s witnesses.
Case 1:17-cv-04869-FB-LB Document 138-3 Filed 10/22/19 Page 10 of 15 PageID #: 7882
  Gary Eidelman
  September 11, 2019                                                                             Page 2

         Please let me know today exactly what Mr. Rosman duties at Fiserv are. The only thing I
  know about Mr. Rosman at present is that he is a lawyer. That, in itsel, should have been reason
  enough for Rosman to refrain from actively contacting Plaintiff’s witnesses and engaging in
  intimidation. Rosman had from February 2018 until he was replaced as General Counsel of First
  Data/Fiserv in mid-2019 to contact Mr. Labry or any other witness for a legitimate reason, if any
  reason existed. Rosman chose instead to ignore this case entirely, beyond Rosman’s choice to
  allow Defendant Bisignano to provide a full day of deposition testimony last summer. It appears
  now, that Rosman has taken on some kind of non-descript “enforcer” position at Fiserv,
  complete with menacing phone calls and unannounced participation in communications that are
  designed to discuss settlement.

          This behavior is not acceptable to me. I will remind you again that I have extensive
  Assistant General Counsel experience with publicly traded companies. At no time in my career,
  even with post-merger companies, have I experienced any lawyer, let alone a former General
  Counsel, “hanging around” in the background of legal proceedings with no determinate
  authority. Rosman’s behavior is intended to threaten. Rosman had no interest in this case when
  he was First Data’s General Counsel, and no that this case is no longer under his direct control, it
  appears that Rosman is engaging in extra-legal means in an effort to influence the outcome that
  he easily could have participated in legitimately during the period in which this case was under
  his charge.

          You are aiding Rosman in this effort. Saul Ewing has had the opportunity to contact Mr.
  Labry since February 2018 if such need existed. Saul Ewing and First Data could have deposed
  Mr. Labry when discovery was open. No one from your firm chose to do either prior to your
  recent attempt to aid Rosman in his effort to intimidate by phoning Mr. Labry, a call in which
  you personally participated.

          Please inform me todady what Mr. Rosman’s position is at Fiserve and advise me as to
  the reasons that he is contacting plaintiff’s witnesses and participating in settlement discussions,
  with your cooperation. Please advise me on exactly whose behalf Mr. Rosman is undertaking
  these actions.

                                        Very truly yours,



                                        Shawn Shearer
  cc:     David Zeitlin
          Steve Barger




                       _______________________________________________________
                              THE LAW OFFICE OF SHAWN SHEARER, P.C.
                       3839 McKinney Avenue, Suite 155-254, Dallas, TX 75204
Case 1:17-cv-04869-FB-LB Document 138-3 Filed 10/22/19 Page 11 of 15 PageID #: 7883




                               EXHIBIT C-2
    Case 1:17-cv-04869-FB-LB Document 138-3 Filed 10/22/19 Page 12 of 15 PageID #: 7884


shawn@shearerlaw.pro

From:                                 Shawn Shearer <shawn@shearerlaw.pro>
Sent:                                 Friday, September 13, 2019 4:57 PM
To:                                   'DiLorenzo, Louis'; Mike_Innelli@nyed.uscourts.gov
Cc:                                   'Eidelman, Gary B.'; 'Cooper, Gillian A.'; 'Cianfichi, Michael P.'; 'McCreary, Lynn
                                      (Brookfield)'; ''Rosman, Adam (Non-Employee)''; david@zeitlinlawfirm.com
Subject:                              RE: Letter Request to Judge Block
Attachments:                          20190913 Letter to Judge Block.pdf



Mr. Innelli,
         I am not sure that this letter writing through you as intermediary initiated by Mr. DiLorenzo is the proper
process. However, I must respond to Mr. DiLorenzo’s unfounded accusations on the eve of trial for purposes of
prejudicing the Court’s opinion of the Plaintiff. Attached is a letter to Judge Block that I also request you deliver to him.
Thank you for your assistance.

Shawn E. Shearer
The Law Office of Shawn Shearer, P.C.
3839 McKinney Ave. #155-254
Dallas, TX 75204
(972) 803-4499
shawn@shearerlaw.pro

From: DiLorenzo, Louis [mailto:dilorel@bsk.com]
Sent: Friday, September 13, 2019 8:44 AM
To: Mike_Innelli@nyed.uscourts.gov
Cc: Eidelman, Gary B. (Gary.Eidelman@saul.com) <Gary.Eidelman@saul.com>; Cooper, Gillian A.
(Gillian.Cooper@saul.com) <Gillian.Cooper@saul.com>; Cianfichi, Michael P. (michael.cianfichi@saul.com)
<michael.cianfichi@saul.com>; 'McCreary, Lynn (Brookfield)' <Lynn.McCreary@Fiserv.com>; 'Rosman, Adam (Non-
Employee)' (adam.rosman@fiserv.com) <adam.rosman@fiserv.com>; Shawn Shearer <shawn@shearerlaw.pro>;
david@zeitlinlawfirm.com
Subject: Letter Request to Judge Block

Mr. Innelli,
         Attached is a letter to Judge Block. I am requesting that you please see that is sent or delivered to him. Thank
you for your assistance.

Louis P. DiLorenzo
Managing Member - New York City Office
Chair, Labor & Employment, Employee Benefits
& Immigration Practice Group
646.253.2315 Direct
646.253.2300 Alt
646.253.2301 Fax
646.207.1997 Cell
ldilorenzo@bsk.com




600 Third Avenue 22nd floor, New York, NY 10016-1915
                                                                  1
     Case 1:17-cv-04869-FB-LB Document 138-3 Filed 10/22/19 Page 13 of 15 PageID #: 7885
This email is ONLY for the person(s) named in the message header. Unless otherwise indicated, it contains information that is confidential, privileged or exempt from
disclosure under applicable law. If you have received it in error, please notify the sender of the error and delete the message.




                                                                                       2
Case 1:17-cv-04869-FB-LB Document 138-3 Filed 10/22/19 Page 14 of 15 PageID #: 7886


                       THE LAW OFFICE OF SHAWN SHEARER, P.C.
                                 3839 McKINNEY AVENUE, SUITE 155-254
                                         DALLAS, TEXAS 75204
                                        OFFICE: (972) 803-4499
                                      SHAWN@SHEARERLAW.PRO

                                         September 13, 2019
  Via Electronic Mail
  Honorable Frederic Block, U.S.D.J.
  U.S District Court for the Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201
           Re:      Barger v. First Data Corporation et al. - Civil Action No. 1:17-cv-4869
                    Letter dated September 13, 2019 from Louis P. DiLorenzo
  Dear Honorable Judge Block:
      I have reviewed Mr. DiLorenzo’s letter to Your Honor dated September 13, 2019. I do not
  understand why this issue has been brought before you. Mr. DiLorenzo’s letter is inappropriate,
  laden with hearsay and innuendo. This letter contains Mr. DiLorenzo’s admission that he was
  unannounced listening in a room while a conversation was ongoing among Mr. Labry (on one
  end of the line and located in California)1 and Mr. Rosman and Mr. Eidelman (all attorneys - on
  the other end of the line). Mr. DiLorenzo cites with specificity the alleged contents of the
  conversation he “overheard.” Mr. Labry told my client that only Mr. Rosman and Mr. Eidelman
  were on the phone. Mr. Labry had no idea that Mr. DiLorenzo, who is not employed by Mr.
  Eidelman’s firm, Saul Ewing, was in the same room listening to Labry’s call.

      The Plaintiff has no offers of settlement outstanding. My client personally revoked his
  outstanding offer directly when he learned that Mr. Rosman had appeared on a settlement
  discussion call, unannounced prior to the call.2 I have had no authority by Plaintiff to settle this
  case since August 29, 2019 when my client revoked his offer and my ability to settle the matter.
  Mr. DiLorenzo is well aware of that. The only person who can settle this case for Plaintiff at this
  point is the Plaintiff himself.

     NY PC 3.4(c) prohibits threats by attorneys “solely” to obtain advantage in a civil matter.
  The Professional Ethics Opinion No. 72, 2003 WL 23099784, *6 (Nov. 14, 2003) cited by Mr.
  DiLorenzo indicates that an accusation of wrongdoing “coupled with a demand that the accused
  remedy the civil wrong” may be a violation.



  1
   This is not another threat, but I would be remiss to not point out that Mr. DiLorenzo just admitted to eavesdropping
  on a conversation with a party located in California. California is a two party consent state with regards to
  eavesdropping, and Mr. Labry, by Mr. DiLorenzo’s own admission, did not give consent because Mr. Labry did not
  know Mr. DiLorenzo was listening.
  2
    Despite my requests for information, no one knows what Mr. Rosman’s status and authority is. Mr. Rosman is the
  former general counsel of First Data. He is not the current general counsel of Fiserv after the merger. It is unclear
  whether Mr. Rosman is outside counsel to Fiserv, counsel to one of the individual defendants, counsel to one of the
  investors, or just a private citizen calling witnesses.
Case 1:17-cv-04869-FB-LB Document 138-3 Filed 10/22/19 Page 15 of 15 PageID #: 7887
  Honorable Frederic Block, U.S.D.J.
  September 13, 2019                                                                                               Page 2
       Since my client revoked his offer and my authority to settle this matter on August 29, 2019,
  there have been no offers to settle this case presented by any attorneys involved in this matter..
  My letter to Mr. Eidelman was dated September 11, 2019. That letter did not change the reality
  that no attorneys involved in this matter are currently attempting to settle the case. We are going
  to trial.

       My letter of September 11, 2019 attached to Mr. DiLorenzo’s letter merely stated that
  contacting Plaintiff’s witness to influence that witness to not testify is unacceptable to me and it
  must cease. My letter contains absolutely no mention of settlement of Mr. Barger’s claims, and
  absolutely no mention of seeking civil remedies against Mr. Rosman or Mr. Eidelman. This
  letter was sent only to Mr. Eidelman. How Mr. DiLorenzo obtained it, and why he, rather than
  Mr. Eidelman, is appealing to this Court are unanswered questions.3 My obligation under the
  ethical rules requires me to advise any lawyer when I believe that lawyer is in violation of the
  ethical rules. Had I wanted to embarrass or threaten Mr. Eidelman, I would have included others
  on my letter. I merely advised Eidelman, himself, of his ethical obligations and demanded that he
  stop doing what he knows is unethical.

     Mr. DiLorenzo’s letter of September 13, 2019 is nothing more than the continuation of
  needless theatre designed to distract from the reality that the Defendants accepted my client’s
  physicians return to work authorization and failed to reinstate Plaintiff to his position or an
  equivalent position, and admitted to all of those acts in Defendant’s Answer in 2018.

      Mr. Barger and I are ready for trial and will be before Your Honor on Monday morning.

                                                          Very truly yours,




                                                          Shawn Shearer
                                                         The Law Office of Shawn Shearer, P.C.
                                                         3839 McKinney Ave. #155-254
                                                         Dallas, TX 75204
                                                         (972) 803-4499
                                                         shawn@shearerlaw.pro
                                                         Attorney for the Plaintiff




  3
    The fact that Mr. Labry was concerned enough to contact my client and tell him what happened raised my concern
  to the point that I wrote to Mr. Eidelan, and Mr. Eidelman only, to advise him of my knowledge of what occurred
  and to demand that the Defendants cease contacting witnesses on the eve of trial. That is not seeking to gain
  advantage in civil litigation. This is seeking that opposing counsel not try to gain civil advantage through contacting
  witnesses. Three lawyers at one time (Rosman, Eidelman, and DiLorenzo) called an unrepresented third-party
  witness. I asked them to stop.
                          _______________________________________________________
                                   THE LAW OFFICE OF SHAWN SHEARER, P.C.
                          3839 McKinney Avenue, Suite 155-254, Dallas, TX 75204
